UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6189


MONTE DECARLOS WINSTON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

FEDERAL BUREAU OF PRISONS; K. ANDERSON, DHD acting on behalf
of Federal Bureau of Prisons,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00812-REP)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.      Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Monte    Decarlos   Winston     appeals   the    district    court’s

orders   granting    summary   judgment      to   the     United    States   and

dismissing    Winston’s   complaint       filed   under    the     Federal   Tort

Claims Act, 28 U.S.C. §§ 2671-2680 (2012), and denying Winston’s

Fed. R. Civ. P. 60 motion for relief from judgment.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                      See

Winston v. United States, No. 3:11-cv-00812-REP (E.D. Va. Sept.

10, 2013 & Jan. 27, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                      3